DETAILED ACTION
Claims 1-23 are pending in the Instant Application. 
Claims 1-23 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6 and 9  are rejected under 35 U.S.C. 103 as being unpatentable over Burner et al. (“Burner”), United States Patent No. 6,282,548, in view of Walther et al. (“Walther”), United States Patent Application Publication No. 2005/0216457. 


As per claim 1, Burner discloses a method for finding content related to a uniform resource identifier (URI), comprising: 
receiving a source URI that is displayed in a viewable user interface of a browser ([Col 7, lines 14-34] wherein a user requests a web page from a web browser i.e. receiving the source URI/URL); 
sending the source URI as a query to a query engine, wherein the query is to be made against a data store containing a plurality of URI groupings which form URI stacks ([Col 7, lines 41-57] wherein the web page is sent as a query to retrieve metadata query from a database server and [Col 17, lines 29-47] wherein the request is the URL and a clump is retrieved, wherein a  clump is a URI grouping of a plurality of groupings, which forms groups/stacks of URI/URLS), and each URI grouping is grouped with a topic description which provides relational context for URIs in the URI grouping  ([Col 19, lines 44-67] and [Col 20, lines 1-3] wherein the tree provides a topic description for the grouping/clump which provides relational context to the URI); 
receiving a plurality of search result URIs from the query engine as a search result, wherein the URIs included in the search result are based in part on the source URI's association with elements of the URI stacks ([Col 17, lines 39-47] wherein the search results (“CARA” metadata data) for the current page is received, including recommendation clumps); displaying a user interface control for the browser indicating that the plurality of search result URIs are available for viewing, wherein the search result URIs are contextually related to the source URI as defined by elements of the URI stacks ([Col 12, lines 35-56] wherein the interface control, i.e. button, is available to indicate that there is a plurality of metadata to be viewed); providing a list of search result URIs when the user interface control is activated ([Col 12, lines 35-56] wherein the list of URIs is provided when the user activates the button); receiving a selection of a target URI from the list of search result URIs presented when the user interface control is selected ([Col 20, lines 31-45] wherein the user can select a link displayed); and displaying the target URI selected using the browser ([Col 20, lines 31-45] wherein the user can view/display the target URI), but does not disclose a URI in the URI grouping includes a URI context description generated by a user providing a reason the URI is in a URI stack, and the URI stack which include the URI context description generated by the user. However, Walther teaches a URI in the URI grouping includes a URI context description generated by a user providing a reason the URI is in a URI stack; and the URI stack which include the URI context description generated by the user ([0107] wherein one example can be from Figures 12 and 13 where the stack can be “My results” i.e. the stack including the URI context description by making the stack the existence of the URI context description (“My Results” vs “Web Results,”) where the context description generated by the user providing the reason the URI is in “My results” is provided when the “Show my Comments” is selected.)
Both Burner and Walther describe retrieving URIs. One could incorporate the reason for the URI stack in Walther with the existing grouping in Burner to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of providing recommended URIs in Burner with the URI including context description generated by the user in Walther in order to provide organized annotation information of users. 

As per claim 2, note the rejection of claim 1 where Burner and Walther are combined. The combination teaches the method as in claim 1. Burner further discloses wherein the plurality of search result URIs returned are related to the query because key words of the query are related to the topic description ([Col 19, lines 67]-[Col 20, lines 1-3] wherein the URI/URL which is the query, is normalizes it to determine keywords, wherein related topics as described in the tree, which is how the returned URIs are determined).  

As per claim 3, note the rejection of claim 1 where Burner and Walther are combined. The combination teaches the method as in claim 1. Walther further teaches wherein a URI context description provided by a user when a URI is added to a URI stack ([0107] wherein one example can be from Figures 12 and 13 where the stack can be “My results” i.e. the stack including the URI context description by making the stack the existence of the URI context description (“My Results” vs “Web Results,”) where when the user adds the context description and making the result become a “my result” and adding it to that stack, is the “wherein a URI context description provided by a user when a URI is added to a URI stack”). 

As per claim 4, note the rejection of claim 1 where Burner and Walther are combined. The combination teaches the method as in claim 1. Burner further discloses indicating that at least one related URI is available for a source URI using the user interface control in the browser that is a graphical icon ([Col 12, lines 35-56] wherein the list of URIs is provided when the user activates the button, wherein a button is can icon).  

As per claim 5, note the rejection of claim 1 where Burner and Walther are combined. The combination teaches the method as in claim 4. Burner further discloses wherein the user interface control is an icon on a browser plug-in bar ([Col 7, lines 63-67]-[Col 8, lines 1-7] wherein the button is part of a plug-in on a button bar).  

As per claim 6, note the rejection of claim 1 where Burner and Walther are combined. The combination teaches the method as in claim 4. Burner further discloses wherein the user interface control is an icon on a browser control bar ([Col 7, lines 63-67]-[Col 8, lines 1-7] wherein the button is part of a button bar as an extension of the browser).  

As per claim 9, note the rejection of claim 1 where Burner and Walther are combined. The combination teaches the method as in claim 1. Burner further discloses wherein the elements of a URI stack are at least one of. a topic description, URIs in the URI stacks, keywords associated with the URIs in URI stacks, a URI context description, or text content of the URIs in the URI stacks ([Col 17, lines 29-47] wherein the wherein a clump is a URI grouping of a plurality of groupings, which forms groups/stacks of URI/URLS).  





Claims 7, 8, 10-14 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Burner in view of Walther in further view of Donsbach et al. (“Donsbach”), United States Patent No. 7,668,821.

As per claim 7, note the rejection of claim 1 where Burner and Walther are combined. The combination teaches the method as in claim 4, but does not disclose wherein the user interface control is an icon on a tab control of a tab containing the source URI.  However, Donsbach teaches wherein the user interface control is an icon on a tab control of a tab containing the source URI ([Fig. 1] wherein the icon on a tab is the tab that states “recommendations”).  
Both Burner and Donsbach describe providing recommendations to users. One could use the tabs from Donsbach with the related URIs in Burner to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of providing recommended URIs in Burner with the tabs in Donsbach to better organize recommendations in a meaningful way to the user. 

As per claim 8, note the rejection of claim 1 where Burner and Walther are combined. The combination teaches the method as in claim 3, but does not disclose wherein the user interface control is an icon on a tab control containing the source URI or a browser control bar that visually changes when a recommendation URI is available.  However, Donsbach teaches wherein the user interface control is an icon on a tab control containing the source URI or a browser control bar that visually changes when a recommendation URI is available ([Fig. 1] wherein the icon on a tab is the tab that states “recommendations”, wherein only one of the “or” options must be taught to teach the claim).  
Both Burner and Donsbach describe providing recommendations to users. One could use the tabs from Donsbach with the related URIs in Burner to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of providing recommended URIs in Burner with the tabs in Donsbach to better organize recommendations in a meaningful way to the user. 

As per claim 10, Burner discloses a method for finding content related to a uniform resource identifier (URI), comprising:
receiving a source URI ([Col 7, lines 14-34] wherein a user requests a web page from a web browser i.e. receiving the source URI/URL); 
sending the source URI as a query to a query engine ([Col 17, lines 29-47] wherein the request is the URL and a clump is retrieved from the query engine, wherein a  clump is a URI grouping of a plurality of groupings, which forms groups/stacks of URI/URLS), wherein the query is configured to be made against a data store containing a plurality of URI groupings forming topic stacks, wherein individual topic stacks are described using a topic description which provides topical context for a plurality of URIs ([Col 7, lines 41-57] wherein the web page is sent as a query to retrieve metadata query from a database server and [Col 17, lines 29-47] wherein the request is the URL and a clump is retrieved, wherein a  clump is a URI grouping of a plurality of groupings, which forms groups/stacks of URI/URLS and [Col 19, lines 44-67] and [Col 20, lines 1-3] wherein the tree provides a topic description the grouping/clump which provides relational context to the URI); 
receiving a plurality of topic descriptions for topic stacks from the query engine, wherein the topic descriptions are identified from topic descriptions related to the query ([Col 19, lines 44-67] and [Col 20, lines 1-3] wherein the tree provides a topic description the grouping/clump which provides relational context to the URI); 
receiving a selection of a target topic stack ([Col 13, lines 13-28] wherein a selection of all possible links is determined from all the stacks/clumps); and 
displaying the target topic stack ([Col 13, lines 13-28] wherein the target stacks/clumps are displayed), and target plurality of URIs for the topic description ([Col 12, lines 35-56] wherein the list of URIs is provided when the user activates the button, wherein a button is can icon), but does not disclose a source URI displayed in a tab of a browser; at least one URI included in the plurality of URIs is associated with a URI context description generated by a user providing a reason the URI is in a topic stack; receiving a plurality of topic descriptions for topic stacks from the query engine, wherein the topic descriptions are identified from at least one URI context description generated by a user, which are related to the query; displaying the plurality of topic descriptions for topic stacks in the browser using a user interface control to list the plurality of topic descriptions for topic stacks, wherein the plurality of topic descriptions are contextually related to the source URI, and displaying the target topic description using the browser. However, Walther teaches at least one URI included in the plurality of URIs is associated with a URI context description generated by a user providing a reason the URI is in a topic stack; and wherein the topic descriptions are identified from at least one URI context description generated by a user, which are related to the query ([0107] wherein one example can be from Figures 12 and 13 where the stack can be “My results” i.e. the stack including the URI context description by making the stack the existence of the URI context description (“My Results” vs “Web Results,”) where the context description generated by the user providing the reason the URI is in “My results” is provided when the “Show my Comments” is selected, which are related to the query by being results), but does not teach a source URI displayed in a tab of a browser; displaying the plurality of topic descriptions for topic stacks in the browser using a user interface control to list the plurality of topic descriptions for topic stacks, wherein the plurality of topic descriptions are contextually related to the source URI, and displaying the target topic description using the browser. However, Donsbach teaches a source URI displayed in a tab of a browser ([Col 5, lines 13-45] and [Fig. 1] wherein the URI website is shown in a tab); displaying the plurality of topic descriptions for topic stacks in the browser using a user interface control to list the plurality of topic descriptions for topic stacks ([Col 11, lines 21-34] wherein the topic stacks are the product categories, which contain links to multiple product categories (descriptions of topic stacks(product stacks))), wherein the plurality of topic descriptions are contextually related to the source URI ([Col 3, lines 64-67]-[Col 4, lines 1-13] wherein the recommendations are based on the target product and the product is on the source URI), and displaying the target topic description using the browser ([Col 11, lines 21-34] wherein selecting a filter category displays only the items with that topic description.)
Both Burner and Walther describe retrieving URIs. One could incorporate the reason for the URI stack in Walther with the existing grouping in Burner to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of providing recommended URIs in Burner with the URI including context description generated by the user in Walther in order to provide organized annotation information of users. Both Burner and Donsbach describe providing recommendations to users. One could use the tabs and topics from Donsbach with the related URIs in Burner to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of providing recommended URIs in Burner with the displayed topics and tabs in Donsbach to better organize and filter the recommendations in a meaningful way to the user. 

As per claim 11, note the rejection of claim 10 where Burner, Walther and Donsbach are combined. The combination teaches the method as in claim 10. Burner further discloses wherein the topic stacks received are related to the query, based in part on key words of the query being related to at least one of: the topic description of topic stacks, a title of a topic stack, a URI context comment, content of the plurality of URIs in the topic stacks, or a URI description([Col 19, lines 67]-[Col 20, lines 1-3] wherein the URI/URL which is the query, is normalizes it to determine keywords, wherein related topics as described in the tree, which is how the returned URIs are determined i.e. the topic description of the stack).  

As per claim 12, note the rejection of claim 10 where Burner, Walther and Donsbach are combined. The combination teaches the method as in claim 10. Burner further discloses indicating that a topic stack recommendation is available for a source URI using the user interface control in the browser that is a graphical icon ([Col 12, lines 35-56] wherein the list of URIs is provided when the user activates the button, wherein a button is can icon).   

As per claim 13, note the rejection of claim 10 where Burner, Walther and Donsbach are combined. The combination teaches the method as in claim 10. Burner further discloses wherein the user interface control is at least one of an icon on browser plug-in interface or an icon on a browser control bar ([Col 7, lines 63-67]-[Col 8, lines 1-7] wherein the button is part of a plug-in on a button bar and wherein the button is part of a button bar as an extension of the browser).    

As per claim 14, note the rejection of claim 10 where Burner, Walther and Donsbach are combined. The combination teaches the method as in claim 10. Burner further discloses wherein the user interface control is an icon on a tab control containing the source URI ([Fig. 1] wherein the icon on a tab is the tab that states “recommendations”).  

As per claim 16, Burner discloses a system for finding and ranking content related to a uniform resource identifier (URI), comprising: at least one processor; 
a memory device including instructions that, when executed by the at least one processor ([Claim 7] wherein a computer i.e. processor, and a memory are described), cause the system to:
receive a source URI ([Col 7, lines 14-34] wherein a user requests a web page from a web browser i.e. receiving the source URI/URL); 
sending the source URI as a query to a query engine, wherein the query is configured to be made against a data store containing a plurality of URI groupings forming topic stacks ([Col 7, lines 41-57] wherein the web page is sent as a query to retrieve metadata query from a database server and [Col 17, lines 29-47] wherein the request is the URL and a clump is retrieved, wherein a  clump is a URI grouping of a plurality of groupings, which forms groups/stacks of URI/URLS) , wherein each URI grouping is grouped with a topic description which provides context for the URIs in the URI grouping ([Col 19, lines 44-67] and [Col 20, lines 1-3] wherein the tree provides a topic description the grouping/clump which provides relational context to the URI); receive a plurality of search result URIs from the query engine, wherein the search result URIs are identified from a topic description which are grouped with the plurality of URIs are related to the query ([Col 17, lines 39-47] wherein the search results (“CARA” metadata data) for the current page is received, including recommendation clumps [Col 19, lines 44-67] and [Col 20, lines 1-3] wherein the tree provides a topic description the grouping/clump which provides relational context to the URI)); 
indicate in the browser using a user interface control that the plurality of URIs, which are related to the source URI, are available for viewing ([Col 12, lines 35-56] wherein the interface control, i.e. button, is available to indicate that there is a plurality of metadata to be viewed);   receive a selection of a target URI ([Col 20, lines 31-45] wherein the user can select a link displayed) ; 
display the target URI selected using the browser ([Col 20, lines 31-45] wherein the user can view/display the target URI); and increasing a ranking of the target URI selected using the browser ([Col 12, lines 57-67] wherein usage trails, i.e. selecting of the target URIs is analyzed and used to suggest, wherein visiting a site would increase its ranking by increasing its visit number), wherein the ranking represents a ranking of the URI with respect to a topic associated with the source URI ([Col 12, lines 57-67] wherein the ranking (visit number) is with respect to the topic as being part of a trail of sites so in reference to the source URI and the tree noted above), but does not disclose the source URI being displayed in a tab in a browser;  and at least one URI included in the URIs in the URI grouping is associated with a URI context description generated by a user providing a reason the URI is in a topic stack; receive a plurality of search result URIs from the query engine, wherein the search result URIs are identified from at least one URI context description generated by a user. However, Walther teaches at least one URI included in the URIs in the URI grouping is associated with a URI context description generated by a user providing a reason the URI is in a topic stack; receive a plurality of search result URIs from the query engine, wherein the search result URIs are identified from at least one URI context description generated by a user ([0107] wherein one example can be from Figures 12 and 13 where the stack can be “My results” i.e. the stack including the URI context description by making the stack the existence of the URI context description (“My Results” vs “Web Results,”) where the context description generated by the user providing the reason the URI is in “My results” is provided when the “Show my Comments” is selected, wherein the results the search results are identified from at least one description since the results are based on having the context description), but does not teach the source URI being displayed in a tab in a browser. However, Donsbach teaches the source URI being displayed in a tab in a browser ([Col 5, lines 13-45] and [Fig. 1] wherein the URI website is shown in a tab). Both Burner and Walther describe retrieving URIs. One could incorporate the reason for the URI stack in Walther with the existing grouping in Burner to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of providing recommended URIs in Burner with the URI including context description generated by the user in Walther in order to provide organized annotation information of users. Both Burner and Donsbach describe providing recommendations to users. One could use the tabs from Donsbach with the related URIs in Burner to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of providing recommended URIs in Burner with the tabs in Donsbach to better organize recommendations in a meaningful way to the user. 

As per claim 17, note the rejection of claim 16 where Burner, Walther and Donsbach are combined. The combination teaches the system as in claim 16. Burner further discloses wherein the plurality of search result URIs related to the source URI are presented and a navigation path through related URIs and topic stacks are selectable by a user ([Col 13, lines 29-35] wherein a navigation path is described by selecting a link in the “where to next?” list as described), wherein a last URI that is selected is used for weighting of the URI with respect to the topic of the source URI ([Col 12, lines 57-67] wherein usage trails, i.e. selecting of the target URIs is analyzed and used to suggest, wherein visiting a site would increase its ranking by increasing its visit number, where in the case where the user navigates through that path, the selected path is used for weighting the URI with respect to the topic of the source).  

As per claim 18, note the rejection of claim 16 where Burner, Walther and Donsbach are combined. The combination teaches the system as in claim 16. Burner further discloses wherein the memory device further includes instructions that, when executed by the at least one processor, cause the system  to add the target URI to a topic stack created by a user ([Col 13, lines 65-67]-[Col 14, lines 1-15] wherein the user can add a link to the stack/clump for that page, that is user created); and increasing a weighting of the target URI that is added to a user's stack, wherein the weighting of the target URI is increased for the topic of the source URI ([Col 13, lines 65-67]-[Col 14, lines 1-15] wherein the page that is added is weighted heavily as being always shown with the metadata of the source URI). 

As per claim 19, note the rejection of claim 16 where Burner, Walther and Donsbach are combined. The combination teaches the system as in claim 16. Burner further discloses wherein the URI that is selected last and fulfills a user's search interest has an increased weighting for the topic of the source URI ([Col 12, lines 57-67] wherein usage trails, i.e. selecting of the target URIs is analyzed and used to suggest, wherein visiting a site would increase its ranking by increasing its visit number, where each URI, including the last would have an increased weight by being selected).  .  


As per claim 20, note the rejection of claim 16 where Burner, Walther and Donsbach are combined. The combination teaches the system as in claim 16. Burner further discloses wherein the memory device further includes instructions that, when executed by the at least one processor, cause the system to track a navigation path of a user through URIs and topic stacks presented to the user ([Col 13, lines 29-35] wherein a navigation path is described by selecting a link in the “where to next?” list as described); and displaying URIs and topic stacks based on other users' navigation paths that are similar to the user ([Col 12, lines 57-67] wherein all user trails of users with the same user trail are used to determine which URIs to display for the topic).  

As per claim 21, note the rejection of claim 16 where Burner, Walther and Donsbach are combined. The combination teaches the system as in claim 16. Burner further discloses wherein the memory device further includes instructions that, when executed by the at least one processor, cause the system to track a navigation path of a user through URIs and topic stacks presented to the user ([Col 13, lines 29-35] wherein a navigation path is described by selecting a link in the “where to next?” list as described); and displaying URIs and topic stacks based on topic stacks created by users with topical interests that are similar to the user ([Col 12, lines 57-67] wherein all user trails of users with the same user trail are used to determine which URIs to display for the topic, and users who take the same path will have the similar topical interests).  
.  
As per claim 22, note the rejection of claim 16 where Burner, Walther and Donsbach are combined. The combination teaches the system as in claim 16. Burner further discloses wherein the search result URIs returned are related to the query because key words of the query are related to the topic description or text content of URIs  ([Col 19, lines 67]-[Col 20, lines 1-3] wherein the URI/URL which is the query, is normalizes it to determine keywords, wherein related topics as described in the tree, which is how the returned URIs are determined). 

As per claim 23, note the rejection of claim 16 where Burner, Walther and Donsbach are combined. The combination teaches the system as in claim 16. Walther further teaches  wherein the URI context description is generated by the user when the URI is added to the URI grouping ([0107] wherein one example can be from Figures 12 and 13 where the stack can be “My results” i.e. the stack including the URI context description by making the stack the existence of the URI context description (“My Results” vs “Web Results,”) where when the user adds the context description and making the result become a “my result” and adding it to that stack, is the “wherein a URI context description provided by a user when a URI is added to a URI stack”).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Burner in view of Walther in further view of Donsbach in further view of White et al. (“White”), United States Patent Application Publication  No. 2010/0057675.

As per claim 15, note the rejection of claim 10 where Burner, Walther and Donsbach are combined. The combination teaches the method as in claim 10, but does not disclose wherein the user interface control is an icon on a browser control bar that changes color when a topic stack recommendation is available.  However, White teaches wherein the user interface control is an icon on a browser control bar that changes color when a recommendation is available ([0056] wherein the color is changed on recommendations compared to regular text if a recommendation exists). 
While White does not expressly describe a topic stack recommendation, it does describe changing color when a recommendation is available. One could apply the changing of colors from White with the topic stack recommendations in Burner to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of providing recommended URIs in Burner, Walther and Donsbach with the changing of colors of recommendations if available in White in order to better get the user’s attention by emphasizing the recommendations. 

Response to Arguments
Applicant’s arguments with respect to claims 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168